DETAILED ACTION+
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2,10, & 18 are objected to because of the following informalities:  In regards to claims 2,10, & 18, the claim language “FAD camera” should be written out to understand the abbreviated term.  Appropriate correction is required.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuhua Chen, “Effects of metabolic inhibition on conduction, Ca transients, and arrhythmia vulnerability in embryonic mouse hearts”, 25 July 2007 & MARK R. HOLCOMB, “The Potential of Dual Camera Systems for Multimodal Imaging of Cardiac
Electrophysiology and Metabolism, November 3, 2014.

Allowable Subject Matter
Claims 1-4, 6, 8, 9-12,14, &16-22 are allowed. The examiner acknowledges the amendments filed 6/24/22 have overcome the rejections and/or objections set forth in the office action mailed 4/4/22. The following is an examiner’s statement of reasons for allowance: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “generating transients and/or waves to map metabolic cardiac data, wherein the transients and/or waves are a visualization of an origin and propagation dynamics of excitation-contraction-metabolic waves representing heart arrhythmia”, in combination with the rest of the limitations of claim 1.

 As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the
transients and/or waves are a visualization of an origin and propagation dynamics of excitation-contraction-metabolic waves representing heart arrhythmia”, in combination with the rest of the limitations of claim 9.

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious “generating transients and/or waves to map metabolic cardiac data, wherein the transients and/or waves are a visualization of an origin and propagation dynamics of excitation-contraction-metabolic waves representing heart arrhythmia”, in combination with the rest of the limitations of claim 17.

The closest prior art of record Deng teaches a fluorescent detector comprising a photodiode and electrical conductor for detecting heart arrhythmia.  Deng further teaches fluorescent images are simultaneously recorded with transient waves (fig 6a) (abstract, lines 17-20), wherein the transient waves represent the pacing signal sent to the heart.  Therefore, the prior art fails to teach the transient waves represent an excitation-contraction metabolic wave.  Examiner notes metabolic waves are waves characterizing a heartbeat energized by the body’s metabolism.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877